DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17470953 filed on September 09th, 2021 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/09/2021 are acceptable for examination proceedings.

Election/Restrictions
6.	This application contains claims directed to the following patentably distinct species:
	Species I: Disclosed in claims 3-6, wherein a laser beam is used in the removal process.
 	Species II: Disclosed in claims 7-8, wherein a rotary blade is used in the removal process.

 The species are independent or distinct because the claims themselves are evidence of the distinction between the species. In addition, these species are not obvious variants of each other based on the current record.

7.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 and 9-17 are generic.

8.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and/or 
 	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
 	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
10.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
11.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
12.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

13.	During a telephone conversation with Long Yang on 10/27/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 3-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7 and 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 1, 2, 14, 15 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kobayashi (JP Pub. Nº JP H06135034).

17.	Regarding independent claim 1: Kobayashi disclosed a method for manufacturing a thermal print head ([0001], lines 2-3), comprising: 
 	forming an electrode layer ([0027], line 1; also see Fig. 1, reference 40) on a substrate ([0006], line 2; also see Fig. 1, reference 1); and 
 	forming a resistor layer including a plurality of heat generating portions connected to the electrode layer ([0007], line 1; also see Fig. 9, reference 3), wherein the electrode layer comprises: 
 	a plurality of individual electrodes including a plurality of first striped portions extending in a secondary scan direction and spaced apart in a main scan direction ([0006], lines 3-4; also see Fig. 14, references 5); and 
 	a common electrode including a plurality of second striped portions extending in the secondary scan direction and arranged opposite to the plurality of first striped portions in the secondary scan direction ([0006], line 3; also see Fig. 14, references 4), and wherein 
 	the forming of the resistor layer includes: 
 	a coating process in which a resistor paste is applied in a stripe that overlaps the plurality of first striped portions and the plurality of second striped portions and extends in the main scan direction ([0011], line 6; also see Fig. 4, reference 30); 
 	a firing process for firing the resistor paste to form a resistor film ([0029], lines 3-5); and  
	a removal process for removing a removal region in the resistor paste or the resistor film ([0003], lines 1-5), the removal region comprising:
 	a first region located between adjacent two of the plurality of first striped portions in the main scan direction (Fig. 14, the region between adjacent striped portions of the individual electrodes 5); 
 	a second region located between adjacent two of the plurality of second striped portions in the main scan direction (Fig. 14, the region between adjacent striped portions of the common electrodes 4); and 
 	a third region located between the first region and the second region in the secondary scan direction (Fig. 14, the region between adjacent heating portions 3).

18.	Regarding claim 2: Kobayashi disclosed the method of claim 1, wherein the removal process removes the removal region of the resistor film after the firing process ([0003], lines 1-5).

19.	Regarding claim 14: Kobayashi disclosed the method of claim 1, wherein the substrate comprises a base material ([0006], line 2; also see Fig. 9, reference 1) and a glaze layer formed on the base material ([0006], lines 2-3; also see Fig. 9, reference 2).

20.	Regarding claim 15: Kobayashi disclosed the method of claim 1, wherein the electrode layer comprises gold (Au). silver (Ag) or copper (Cu) ([0010], line 4).

21.	Regarding claim 17: Kobayashi disclosed the method of claim 1. wherein the step of forming the electrode layer comprises: coating a conductive paste on the substrate (Fig. 1, reference 40); firing the conductive paste to form a conductive film; and patterning the conductive film ([0027], lines 1-9).

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


24.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP Pub. Nº JP H06135034), in view of Harada et al. (US Pub. Nº 2003/0147200) and Nikaido et al. (EP 0459481).	

25.	Regarding claims 3-5: Kobayashi disclosed the method of claim 2.
 	Kobayashi is silent about wherein a laser beam is used in the removal process, the laser beam being scanned to traverse the resistor film along the secondary scan direction and about wherein the laser beam is an infrared laser.
 	Harada et al. disclosed forming a resistor layer of a thermal print head (Fig. 1, reference 1) by removing part of the resistor layer using laser ([0022], lines 1-3; also see Fig. 1 which shows that the cutting is performed by scanning the laser in at least a two-dimensional plane), furthermore, Nikaido et al. disclosed forming a heat-generating resistive layer by removing part of the layer using infrared laser (Abstract lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada et al. and Nikaido et al. with those of Kobayashi by performing the removal process using an infrared laser in order to achieve a cleaner cut of the resistor portion and improve the resolution of the print head.

26.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP Pub. Nº JP H06135034), in view of Fjelstad (US Pub. Nº 2002/0009860).

27.	Regarding claim 9: Kobayashi disclosed the method of claim 1, further comprising a sacrificial layer forming step forming a sacrificial layer in the first region, the second region and the third region before the step of forming the resistor layer ([0003], lines 1-2), wherein the first region is located between adjacent two of the plurality of first striped portions in the main scan direction (Fig. 14, the region between adjacent striped portions of the individual electrodes 5), the second region is located between adjacent two of the plurality of second striped portions in the main scan direction (Fig. 14, the region between adjacent striped portions of the common electrodes 4), and the third region located between the first region and the second region in the secondary scan direction (Fig. 14, the region between adjacent heating portions 3).
 	Kobayashi is silent about and wherein in the coating process, the resistor paste is applied to cover the sacrificial layer, and wherein the removal process is performed by collectively removing the sacrificial layer and the resistor paste covering the sacrificial layer in the firing process.
 	Fjelstad disclosed a method of manufacturing a resistor layer comprising, a process of applying a resistor paste to cover a coating of a sacrificial layer followed by a removal process, wherein the removal process is performed by collectively removing the sacrificial layer and the resistor paste covering the sacrificial layer in the firing process to produce a plurality of resistors simultaneously ([0007], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fjelstad with those of Kobayashi by performing the removal process for the first region, the second region and the third region simultaneously in order to increase the production speed of the thermal print head.

28.	Regarding claim 10: The combination of Kobayashi and Fjelstad disclosed the method of claim 9, wherein the sacrificial layer comprises a plurality of linear portions extending along the secondary scan direction (Kobayashi Fig. 14, the region between adjacent heating portions 3).

29.	Regarding claim 11: The combination of Kobayashi and Fjelstad disclosed the method of claim 10, wherein a dimension of the linear portion in the secondary scan direction is greater than a distance between the first striped portion and the second striped portion in the secondary scan direction (Kobayashi See Fig. 14).

30.	Regarding claim 12: The combination of Kobayashi and Fjelstad disclosed the method of claim 11, wherein in the coating process. a dimension of the resistor paste after being coated in the secondary scan direction is less than the dimension of the linear portion in the secondary scan direction (Kobayashi See Fig. 14).

31.	Regarding claim 13: The combination of Kobayashi and Fjelstad disclosed the method of claim 9, wherein the sacrificial layer is made of a resin (Fjelstad [0062], lines 2-3).

32.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP Pub. Nº JP H06135034), in view of Daicho (US Pub. Nº 2012/0147118).

33.	Regarding claim 16: Kobayashi disclosed the method of claim 1.
 	Kobayashi is silent about wherein the resistor layer comprises ruthenium oxide.
 	Daicho disclosed a thermal print head ([0042], lines 1-2; also see Fig. 2, reference 101), comprising a resistor layer ([0042], line 2; also see Fig. 2, reference 4), wherein the resistor layer comprises ruthenium oxide ([0052], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daicho with those of Kobayashi by including ruthenium oxide in the resistor layer in order to increase the resistivity of the resistor layer.

Allowable Subject Matter
34.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
36.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
37.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
38.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853